DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2022 is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeffrey P. Cobria (69,466) on 6/13/2022.

1.	(Currently Amended) A method for use with a magnetic resonance linear accelerator (MR-Linac), the method comprising:	constructing, using a captured image and a captured patient state of a patient as an input, without capturing any further images, a plurality of derived images and a plurality of derived corresponding patient states using a preliminary motion model;	training, using a machine learning technique, a correspondence motion model relating an input patient measurement to an output patient state using the constructed plurality of derived images and the constructed plurality of derived corresponding patient states; and	outputting the correspondence motion model for use in radiation therapy.

2.	(Currently Amended) The method of claim 1, wherein the plurality of derived corresponding patient states include deformations of a 3D patient image, and wherein the deformations include deformation vector fields (DVFs) calculated using a deformable registration algorithm.

3.	(Currently Amended) The method of claim 1, wherein the plurality of derived corresponding patient states are constructed from a 4D image, the 4D image including a 4D CT, a 4D CBCT, a 4D MRI, a 4D PET, or a 4D ultrasound image.

4.	(Original) The method of claim 1, wherein the correspondence motion model includes a deformation vector field (DVF) as a function of one or more parameters, the one or more parameters determined by reducing dimensionality of a preliminary DVF calculated between two or more phases of a 4D image and a reference phase.

5.	(Currently Amended) The method of claim 1, wherein the plurality of derived images include a 2D projection image and are constructed by using at least one of: extracting a 2D slice from a 3D image, ray-tracing through a 3D image to construct a 2D projection image, simulating x-ray interactions with a 3D image using a Monte Carlo technique, using a collapsed cone convolution technique, using a superposition and convolution technique, using a generative adversarial network, a convolutional neural network, or a recurrent neural network.

6.	(Currently Amended) The method of claim 1, wherein the correspondence motion model is constructed using a random forest regression, a linear regression, a polynomial regression, a regression tree, a kernel density estimation, a support vector regression algorithm, a convolutional neural network, or a recurrent neural network.

7.	(Currently Amended) The method of claim 1, further comprising constructing the plurality of derived images by calculating a 2D deformation vector field (DVF) on a 2D input image.

8.	(Currently Amended) The method of claim 7, wherein constructing the plurality of derived images includes performing a principal component analysis (PCA) analysis of the 2D input image.

9.	(Currently Amended) The method of claim 8, wherein constructing the plurality of derived images includes registering the 2D input image to a reference 2D image, and using a deformable image registration technique to calculate the 2D DVF, and using a convolutional neural network (CNN) to estimate a 2D optical flow between the 2D input image and a 2D reference image to calculate the 2D DVF.

10.	(Currently Amended) At least one non-transitory machine-readable medium including instructions for use with a magnetic resonance linear accelerator (MR-Linac), which when executed by processing circuitry, cause the processing circuitry to perform operations comprising:	constructing, using a captured image and a captured patient state of a patient without capturing any further images, a plurality of derived images and a plurality of derived corresponding patient states using a preliminary motion model;	training, using a machine learning technique, a correspondence motion model relating an input patient measurement to an output patient state using the constructed plurality of derived images and the constructed plurality of derived corresponding patient states; and	outputting the correspondence motion model for use in radiation therapy.

11.	(Currently Amended) The at least one non-transitory machine-readable medium of claim 10, wherein the plurality of derived corresponding patient states include deformations of a 3D patient image, and wherein the deformations include deformation vector fields (DVFs) calculated using a deformable registration algorithm.

12.	(Currently Amended) The at least one non-transitory machine-readable medium of claim 10, wherein the plurality of derived corresponding patient states are constructed from a 4D image, the 4D image including a 4D CT, a 4D CBCT, a 4D MRI, a 4D PET, or a 4D ultrasound image.

13.	(Original) The at least one non-transitory machine-readable medium of claim 10, wherein the correspondence motion model includes a deformation vector field (DVF) as a function of one or more parameters, the one or more parameters determined by reducing dimensionality of a preliminary DVF calculated between two or more phases of a 4D image and a reference phase.

14.	(Currently Amended)  The at least one non-transitory machine-readable medium of claim 10, wherein the plurality of derived images include a 2D projection image and are constructed by using at least one of: extracting a 2D slice from a 3D image, ray-tracing through a 3D image to construct a 2D projection image, simulating x-ray interactions with a 3D image using a Monte Carlo technique, using a collapsed cone convolution technique, using a superposition and convolution technique, using a generative adversarial network, a convolutional neural network, or a recurrent neural network.

15.	(Currently Amended) The at least one non-transitory machine-readable medium of claim 10, wherein the correspondence motion model is constructed using a random forest regression, a linear regression, a polynomial regression, a regression tree, a kernel density estimation, a support vector regression algorithm, a convolutional neural network, or a recurrent neural network.

16.	(Currently Amended) The at least one non-transitory machine-readable medium of claim 10, wherein the instructions, when executed, further cause the processing circuitry to perform operations comprising constructing the plurality of derived images by calculating a 2D deformation vector field (DVF) on a 2D input image, and wherein constructing the plurality of derived images includes performing a principal component analysis (PCA) analysis of the 2D input image.

17.	(Currently Amended) The at least one non-transitory machine-readable medium of claim 16, wherein constructing the plurality of derived images includes registering the 2D input image to a reference 2D image, and using a deformable image registration technique to calculate the 2D DVF, and using a convolutional neural network (CNN) to estimate a 2D optical flow between the 2D input image and a 2D reference image to calculate the 2D DVF.

18.	(Previously Presented) A method for estimating a real-time patient state during a radiotherapy treatment using a magnetic resonance linear accelerator (MR-Linac), the method comprising:	receiving a real-time stream of images from an image acquisition device;	estimating, using a processor, a patient state corresponding to an image of the real-time stream of images using a correspondence motion model trained using constructed pairs of simulated images and simulated patient states, which were constructing, using a captured image and a captured patient state; and	directing radiation therapy, using a treatment device coupled to the image acquisition device, to a target according to the patient state.

19.	(Original) The method of claim 18, further comprising outputting the patient state as two or more MR-like 3D images showing tissue contrast.

20.	(Original) The method of claim 18, wherein the real-time stream of images include 2D MR images, low resolution 3D MR images, or 1D navigators.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Robinson et al. disclose: training, using a machine learning technique, a correspondence motion model relating an input patient measurement to an output patient state using the generated plurality of images and the generated plurality of corresponding patient states; and outputting the correspondence motion model for use in radiation therapy (para. [0104] teaches inputting patient state (L31-32 teach), PET scan of inflammation (L28-29), para. [0146]-[0147] teach machine learning). 
The prior arts fail to teach, disclose, suggest or make obvious: constructing, using a captured image and a captured patient state of a patient as an input, without capturing any further images, a plurality of derived images and a plurality of derived corresponding patient states using a preliminary motion model; training, using a machine learning technique, a correspondence motion model relating an input patient measurement to an output patient state using the constructed plurality of derived images and the constructed plurality of derived corresponding patient states; and outputting the correspondence motion model for use in radiation therapy.
Regarding independent claim 10, the prior arts fail to teach, disclose, suggest or make obvious: constructing, using a captured image and a captured patient state of a patient without capturing any further images, a plurality of derived images and a plurality of derived corresponding patient states using a preliminary motion model; training, using a machine learning technique, a correspondence motion model relating an input patient measurement to an output patient state using the constructed plurality of derived images and the constructed plurality of derived corresponding patient states; and outputting the correspondence motion model for use in radiation therapy.
Regarding independent claim 18, the prior arts fail to teach, disclose, suggest or make obvious: estimating, using a processor, a patient state corresponding to an image of the real-time stream of images using a correspondence motion model trained using constructed pairs of simulated images and simulated patient states, which were constructing, using a captured image and a captured patient state; and directing radiation therapy, using a treatment device coupled to the image acquisition device, to a target according to the patient state.
Claims 2-9, 11-17, 19-20 are allowed on the same basis as independent claims 1 & 18 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/ Examiner, Art Unit 2884